             Case 2:17-cv-05182-JD Document 57 Filed 07/24/19 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



WILLIAM DECKARD, SR.
                                                             Civil Action No. 2:17-cv-05182
                                Plaintiff

                  v.

ESTATE OF KATHLEEN EMORY,
STEVEN EMORY EXECUTOR, et al.

                                Defendants.


           THE ACLAIM DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO
               DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT

         Plaintiff admits in his opposition to the Aclaim Defendants’ Motion to Dismiss (the

“Opposition”) that Plaintiff’s sole claim against the Aclaim Defendants in the Second Amended

Complaint for breach of fiduciary duty is time-barred. In an attempt to avoid the statute of

limitations, Plaintiff now claims, for the first time, that his claims against the Aclaim Defendants

are actually for mail and wire fraud based on Aclaim Defendants’ “malfeasance, nonfeasance and

fraud[.]” See Opposition, p. 2.

         Plaintiff’s inclusion of extensive facts and new theories of liability not pled and/or raised

by Plaintiff in his most recent pleading must be rejected, as Plaintiff cannot remedy his defective

pleading by way of opposition to a motion to dismiss. Notwithstanding, even if this Court could

consider these newly raised facts and theories, they are insufficient to survive a motion to dismiss.

In particular, Plaintiff’s new claims for mail and wire fraud still fail as a matter of law because

Plaintiff lacks standing to bring these claims and Plaintiff fails to plead facts with sufficient

specificity to support these new theories of liability. In fact, Plaintiff fails to identify any


4842-0671-3501
             Case 2:17-cv-05182-JD Document 57 Filed 07/24/19 Page 2 of 7



fraudulent conduct committed by the Aclaim Defendants. As such, Plaintiff’s attempt to amend

his pleadings by way of Opposition to the Aclaim Defendants’ Motion to Dismiss should be

denied and the Aclaim Defendants should be dismissed from this matter.

                                      LEGAL ARGUMENT

A.       Plaintiff’s Opposition Improperly Asserts Facts and Theories Not Pled in Plaintiff’s
         Second Amended Complaint.

         Plaintiff’s Second Amended Complaint only avers a single count against the Aclaim

Defendants for breach of fiduciary duty. As set forth in Aclaim Defendants’ Motion to Dismiss,

such claim is time-barred. In his Opposition, Plaintiff does not (and cannot) argue that his breach

of fiduciary duty claim is timely. Rather, in an attempt to avoid the statute of limitations, Plaintiff

shifts his position and argues that he is actually asserting claims for mail fraud and wire fraud,

which are governed by a five (5) year statute of limitations. See Opposition, pp. 12-15. In

support, Plaintiff includes extensive facts and theories of liability not pled and/or raised by

Plaintiff in his Second Amended Complaint. See Opposition, pp. 2-10. Plaintiff’s inclusion of

these new facts and theories is improper. See Hughes v. UPS, 639 Fed. Appx. 99, 104 (3d Cir.

2016) (quoting Penn ex rel. Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1998) (“It is

axiomatic that the complaint may not be amended by the briefs in opposition to a motion to

dismiss.”)); McArdle v. Tronetti, 961 F.2d 1083, 1089 (3d Cir. 1992) ("[D]efects in [a] complaint

clearly [can] not be remedied by [an] affidavit.”). Accordingly, this Court cannot consider the

newly raised facts and allegations asserted in Plaintiff’s Opposition when considering Aclaim

Defendants’ Motion to Dismiss. See id.




                                                  2
4842-0671-3501
              Case 2:17-cv-05182-JD Document 57 Filed 07/24/19 Page 3 of 7



         B.      Plaintiff Should Not Be Permitted to Amend His Pleading for a Third Time
                 Because Any Such Amendment Would be Futile.

         Plaintiff should not be given leave to amend his pleading a third time since the newly

raised facts and theories of liability still fail as to the Aclaim Defendants. See Phillips v. County

of Allegheny, 515 F.3d 224, 236 (3d Cir. 2008) (“if a complaint is vulnerable to 12(b)(6)

dismissal, a district court must permit a curative amendment, unless an amendment would be

inequitable or futile”) (internal citations omitted).

                 1.     Plaintiff Lacks Standing.

         As set forth above, Plaintiff’s new theory of liability as to the Aclaim Defendants is based

on Aclaim Defendants’ purported “malfeasance, nonfeasance and fraud” in the handling of the

insurance claim and/or the purported “filing of a fraudulent insurance claim.” See Opposition, p.

2. Plaintiff appears to further assert that these purported actions constitute mail fraud (18 U.S.C.

§1341) and wire fraud (18 U.S.C. §1343). See id. at p. 14. However, Plaintiff has no standing to

assert such claims against the Aclaim Defendants.

         In order to have standing, Plaintiff must have an interest in the property at issue that was

injured as a result of the purported fraud (i.e., the insurance proceeds). See Cooper v. Broadspire

Servs., Inc., 2005 U.S. Dist. LEXIS 14752, *33-36 (E.D. Pa. July 20, 2005). However, Plaintiff

does not (and cannot) claim that he is named on the insurance policy or that he retained the Aclaim

Defendants. Further, absent Plaintiff’s conclusory statement that the appointment of Kathleen

Emory as Executrix of Gloria Deckard’s estate was invalid (see Opposition, p. 10), Plaintiff

submits no evidence or court ruling that Gloria Deckard’s daughter, Kathleen Emory, was not the

duly appointed Executrix of Gloria Deckard’s estate upon Gloria Deckard’s death. As such,

Plaintiff had no rights or interest in the proceeds of the insurance policy. See Commercial Union

Assurance Co. v. Pucci, 523 F. Supp. 1310, 1315-1317 (W.D. Pa. 1981) (holding that only the


                                                   3
4842-0671-3501
             Case 2:17-cv-05182-JD Document 57 Filed 07/24/19 Page 4 of 7



individuals named on the insurance policy, not other co-owners of the property, had rights in the

proceeds of the insurance policy on the property); Guardo v. Buzzuro, 193 A.3d 1117, *9 (Pa.

Super. 2018) (“Pennsylvania law is well-settled that a party’s right to recover under an insurance

policy is determined by the terms of the policy and not ownership of the underlying insured

asset.”). Further, Plaintiff’s assertion that the purported fraudulent conduct diminished his

benefits as a residual beneficiary to his mother estate is insufficient to support standing. See e.g.,

Cooper, 2005 U.S. Dist. LEXIS 14752, *34 (indirect injuries remotely caused by violations are

insufficient to support standing); Cont'l Cas. Co. v. Slonchka, 2005 U.S. Dist. LEXIS 32260, *24

(W.D. Pa. Aug. 18, 2005) (“a RICO plaintiff who complains of harm flowing directly from the

misfortunes visited upon a third person by the defendant's acts may not recover”) (internal

citations omitted). Accordingly, Plaintiff lacks standing to assert claims for mail or wire fraud.

                 2.     Plaintiff Admittedly Lacks Sufficient Facts to Support Claims for Mail
                        and Wire Fraud against Aclaim Defendants.

         The newly asserted allegations asserted in Plaintiff’s Opposition, even if proven, cannot

support a claim for mail and wire fraud. As with the allegations asserted in Plaintiff’s Second

Amended Complaint, the allegations asserted in Plaintiff’s Opposition are generalized legal

conclusions with no facts. Specifically, Plaintiff summarily states that “Aclaim unlawfully used

mail, telephones and the Internet to exchange multiple items of information relating to the

insurance settlement of the fraudulently under-estimated, under-submitted and under-funded

claim[.]” See Opposition, p. 14. Plaintiff necessarily admits that he does not have sufficient facts

to support his claims for mail and wire fraud, as he concedes that only through discovery will he

be able to sufficiently support these claims. See id. However, claims for mail and wire fraud must

be asserted with the requisite specificity, including details of each mailing, call or internet use,

which Plaintiff, by his own admissions, cannot do. See State Farm Mut. Auto. Ins. Co. v. Ficchi,


                                                  4
4842-0671-3501
             Case 2:17-cv-05182-JD Document 57 Filed 07/24/19 Page 5 of 7



2011 U.S. Dist. LEXIS 64027, *11-30 (E.D. Pa. June 10, 2011); Cooper, 2005 U.S. Dist. LEXIS

14752, *11-26.

         Specifically, Plaintiff’s Opposition fails to identify any use of mail or wire by Aclaim

Defendants apart from the letter advising of settlement. Further, Plaintiff also fails to identify any

fraudulent activity, purported misrepresentations, omissions or false statements on the part of the

Aclaim Defendants. See Ficchi, 2011 U.S. Dist. LEXIS 64027, *14-27 (E.D. Pa. June 10, 2011)

(to support a claim for mail or wire fraud, a plaintiff must set forth facts to establish a

misrepresentation or false statement); Giles v. Volvo Trucks N. Am., 551 F. Supp. 2d 359, 366-

368 (M.D. Pa. 2008) (a complaint for mail or wire fraud must set forth, with specificity, the

circumstances of the purported fraud); Alcman Services Corp. v. Joseph A. Cairone, Inc., 1992

U.S. Dist. LEXIS 3089, *12-13 (E.D. Pa. March 12, 1992) (when claims for mail and wire fraud

“are found to be insufficiently alleged, the deficiency is predicted on not giving sufficient

indication of what acts constitute fraud”) (internal citations omitted); In re Jamuna Real Estate,

LLC, 416 B.R. 412, 424-425 (E.D. Bankr. Pa. 2009) (holding that plaintiff’s amended complaint

failed to plead mail fraud with the required specificity because “the Court finds nothing which it

can reasonably infer to be false or misleading about the contents of the letter in question”); Bloch

v. State Farm Ins. Cos., 1991 U.S. Dist. LEXIS 14234, *11 (E.D. Pa. October 2, 1991) (“a blanket

allegation of mail fraud is insufficient to sustain a claim”). As a result, Plaintiff’s attempt to assert

mail and wire fraud claims against the Aclaim Defendants is futile.

         Simply put, the facts asserted in Plaintiff’s Opposition, only amount to, at the very most

and if proven, a claim for negligence based on the Aclaim Defendants settling an insurance claim

for a figure less than it should have been.1 However, as set forth above and in the Aclaim


1
 For example, Plaintiff argues that the Aclaim Defendants failed to obtain any estimates for remedial work. See
Opposition, pp. 3-4, 6-7, 11. This fact, even if proven true, does not support a claim for mail or wire fraud.

                                                        5
4842-0671-3501
             Case 2:17-cv-05182-JD Document 57 Filed 07/24/19 Page 6 of 7



Defendants’ Motion to Dismiss, the Aclaim Defendants do not owe Plaintiff any duty, Plaintiff

has no standing to assert such claim against Aclaim Defendants, and such common law claim is

barred by the statute of limitations.

         In sum, for all the foregoing reasons, and those set forth in Aclaim Defendants’ Motion to

Dismiss, the Aclaim Defendants respectfully request that this Court dismiss Plaintiff’s Second

Amended Complaint as to the Aclaim Defendants with prejudice.

                                              Respectfully submitted,

                                              /s/ Matthew A. Green
                                              Matthew A. Green, Esquire (#91592)
                                              Matthew.Green@Obermayer.com
                                              Samantha J. Koopman, Esquire (#318467)
                                              Samantha.Koopman@Obermayer.com
                                              Obermayer Rebmann Maxwell & Hippel LLP
                                              Centre Square West
                                              1500 Market Street, Suite 3400
                                              Philadelphia, PA 19102
                                              (215) 665-3286
                                              Attorney for Defendants Aclaim Adjustment Agency,
                                              Inc. and George Pagano

Dated: July 24, 2019




                                                 6
4842-0671-3501
             Case 2:17-cv-05182-JD Document 57 Filed 07/24/19 Page 7 of 7



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



WILLIAM DECKARD, SR.
                                                           Civil Action No. 2:17-cv-05182
                               Plaintiff

                  v.

ESTATE OF KATHLEEN EMORY,
STEVEN EMORY EXECUTOR, et al.

                               Defendants.



                                 CERTIFICATE OF SERVICE

         I, Matthew A. Green, hereby certify that on July 24, 2019, a true and correct copy of the

foregoing Motion to Dismiss Second Amended Complaint was served upon all counsel of record

via ECF.

                                              /s/ Matthew A. Green
                                              Matthew A. Green




4842-0671-3501
